 

Exhibit 10-C

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1.  2020 Base Salary

 

The Committee has not approved any adjustment to the base salaries for fiscal
2020 of each of the named executive officers set forth below.  The following
base salaries remain effective for the Company’s named executive officers:

 

        
Name

 


Title

 

Base
Salary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clifton E. Sifford

 

Vice Chairman and Chief Executive Officer

 

$

716,000

 

 

 

 

 

 

 

 

Mark J. Worden

 

President and Chief Customer Officer

 

$

600,000

 

 

 

 

 

 

 

 

W. Kerry Jackson

 

Senior Executive Vice President, Chief Financial and Administrative Officer and
Treasurer

 

$

583,500

 

 

 

 

 

 

 

 

Timothy T. Baker

 

Executive Vice President -
Chief Retail Operations Officer

 

$

562,500

 

 

 

 

 

 

 

 

Carl N. Scibetta

 

Executive Vice President – Chief Merchandising Officer

 

$

530,500

 

 

 

 

 

 

 

 

 

The base salary for J. Wayne Weaver, Chairman of the Board, remained at $300,000
for fiscal 2020.

 

2.   Director's Compensation

 

The Company pays the following to its non-employee Directors:

 

Annual Cash Retainer

 

$60,000

Annual Committee Chair Cash Retainer

 

 

•   Audit Committee

 

$15,000

•   Compensation Committee

 

$10,000

•   Nominating and Governance Committee

 

$7,500

Annual Committee Member Cash Retainer (including Chairs)

 

 

•   Audit Committee

 

$10,000

•   Compensation Committee

 

$7,500

•   Nominating and Governance Committee

 

$5,000

Annual Lead Director Cash Retainer

 

$15,000

 

Non-employee Directors will annually receive a stock award valued at $60,000 as
of the date of grant under the Company’s equity incentive plan.  The
restrictions on the stock award lapse on January 2nd of the year following the
year in which the grant was made.      

 

The Company also reimburses all Directors for all reasonable out-of-pocket
expenses incurred in connection with meetings of the Board.

 